Case 1:08-cv-00827-LMB-JFA Document 1064 Filed 01/04/19 Page 1 of 3 PageID# 25153



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  SUHAIL NAJIM                                    )
  ABDULLAH AL SHIMARI et al.,                     )
                                                  )
                                    Plaintiffs,   )
                                                  )   Case No. 1:08-cv-827 (LMB/JFA)
                       v.                         )
                                                  )
  CACI PREMIER TECHNOLOGY, INC.                   )
                                                  )
                                   Defendant.     )
                                                  )
                                                  )
  CACI PREMIER TECHNOLOGY, INC.,                  )
                                                  )
                        Third-Party Plaintiff,    )
                                                  )
  v.                                              )
                                                  )
  UNITED STATES OF AMERICA, and                   )
  JOHN DOES 1-60,                                 )
                                                  )
                     Third-Party Defendants.      )
                                                  )

             MEMORANDUM IN SUPPORT OF CONSENT MOTION FOR BRIEFING
             SCHEDULE FOR DEFENDANT CACI PREMIER TECHNOLOGY INC.’S
               SUGGESTION OF LACK OF SUBJECT MATTER JURISDICTION

         Plaintiffs respectfully request that the Court enter an order granting Plaintiffs’ consent

  motion for briefing schedule for Defendant CACI Premier Technology Inc.’s (“CACI”)

  Suggestion of Lack of Subject Matter Jurisdiction filed on January 3, 2019.

         At the final pre-trial conference, the parties agreed to meet and confer about the briefing

  schedule for dispositive motions and the Court ordered any dispositive motions to be filed such

  that the reply brief would be received by the Court at least one week before oral argument. (Dkt.

  974.) The parties have conferred and agreed that, due to the pending schedule for CACI’s



  10778643
Case 1:08-cv-00827-LMB-JFA Document 1064 Filed 01/04/19 Page 2 of 3 PageID# 25154



  Motion to Dismiss Based on the State Secrets Privilege and Motion for Summary Judgment,

  intervening holidays, and other commitments of counsel, Plaintiffs will file their opposition and

  the United States will file a response, if any, to CACI’s Suggestion of Lack of Subject Matter

  Jurisdiction no later than January 29, 2019. CACI will file its reply in support of its Suggestion

  of Lack of Subject Matter Jurisdiction no later than February 8, 2019. Thus, the Court will

  receive all motion papers one week before oral argument, which will remain on February 15,

  2019.

          For the reasons set forth above, Plaintiffs respectfully request that the Court grant their

  consent motion for a briefing schedule for CACI’s Suggestion of Lack of Subject Matter

  Jurisdiction.

                                             Respectfully submitted,

                                               /s/ John Kenneth Zwerling
                                            John Kenneth Zwerling (VA Bar #08201)
                                            ZWERLING/CITRONBERG, PLLC
                                            114 North Alfred Street
                                            Alexandria, VA 22314
                                            Tel. 703-684-8000 | jz@zwerling.com
                                            Baher Azmy, Admitted pro hac vice
                                            Katherine Gallagher, Admitted pro hac vice
                                            CENTER FOR CONSTITUTIONAL RIGHTS
                                            666 Broadway, 7th Floor
                                            New York, NY 10012
                                            Robert P. LoBue, Admitted pro hac vice
                                            PATTERSON BELKNAP WEBB & TYLER LLP
                                            1133 Avenue of the Americas
                                            New York, NY 10036
                                            Shereef Hadi Akeel, Admitted pro hac vice
                                            AKEEL & VALENTINE, P.C.
                                            888 West Big Beaver Road
                                            Troy, MI 48084-4736
                                            Attorneys for Plaintiffs




  10778643
Case 1:08-cv-00827-LMB-JFA Document 1064 Filed 01/04/19 Page 3 of 3 PageID# 25155



                                 CERTIFICATE OF SERVICE

          I hereby certify that on January 4, 2019, I electronically filed the Memorandum in
  Support of Consent Motion for Briefing Schedule for Defendant CACI Premier Technology,
  Inc.’s Suggestion of Lack of Subject Matter Jurisdiction through the CM/ECF system, which
  sends notification to counsel for all parties.


                                                   /s/ John Kenneth Zwerling
                                                John Kenneth Zwerling (VA Bar #08201)




  10778643
